DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.  Applicant is arguing that combination of the prior art in view of Malakohov and White.  The examiner respectfully disagrees.  Malakohov discloses classification of ROI/RONI in images by a machine learning model.  Malakohov is silent in training the machine learning model using training images (i.e. Malakhov does disclose that the model is trained during a training phase in para. 0161).  However, it is obvious that a machine learning model needs to be trained using prior objects/images such that in real-time the images/objects are classified properly (emphasis added).  Therefore, White does show/teach/disclose training an object recognition model using training images and would be obvious to be combined with Malakhov.  Additionally, applicant states that Malakohov is directed to only foreground/background classification.  Malakohv explicitly states in para. 0161 image segmentation by machine-learning model is based on classification of the sample or the group of samples belonging to a ROI or a RONI.  Furthermore, look to para. 0200 which states “the machine learning based model is configured to detect an object within the video image” and “to adapt a coding parameter in accordance with presence with the presence of an object”.  To further rebut applicant’s arguments, its well-known or obvious in the field of image processing dealing with ROI’s that the ROI’s are compressed higher because they are actively moving (i.e. foreground objects) and relatively more important as the background is stationary and therefore is compressed lower.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White et al. (herein after will be referred to as White) (US 20200302241)



Regarding claim 1, Malakhov discloses a video compression system comprising:
a region of interest extractor receiving an input stream of a first set of video frames and identifying a region of interest by applying the input stream of the first set of video frames to a machine learning model trained to identify a predetermined physical in the input stream of the first set of video frames by defining a region of interest extracting the predetermined physical object, [See Malakhov [0161] Image segmentation by a machine-learning model based on ROI/RONI classification….this is performed for a video bitstream.  Also, see Fig. 1, Encoder.  Also, see Fig. 5, ROI corresponds to a person or people.  Also, see 0200, machine learning based model detects an object within the video image using texture and motion information.]
a bit rate compressor receiving an input stream of the first set of video frames and the region of interest from the region of interest extractor and outputting an output stream of video frames based on both the input stream of the first set of video frames and a region of interest defining a first portion of the first set of video frames of the input stream; [See Malakhov [Fig. 8] Coded bitstream is output (which will include the ROI/RONI classification).  Also, see Fig. 1, Encoder.]
wherein the bit rate compressor encodes the first portion of the first set of video frames at a relatively higher bit rate than a second portion of the first set of video frames outside of the first portion.  [See Malakhov [0021, 0024, 0026-0027] ROI object is set at higher coding parameters including frame rate and higher spatial resolution.  Also, see Fig. 1, Encoder.  Also, see 0200, machine learning based model detects an object within the video image using texture and motion information and this output is also used by the coding parameter adaptation module to adapt a coding parameter in accordance with the presence of an object.]
Malakohov does not explicitly disclose
the training of the machine learning model employing a training set linking a second set of video frames depicting the predetermined physical object to the predetermined physical object;  
However, White does disclose
the training of the machine learning model employing a training set linking a second set of video frames depicting the predetermined physical object to the predetermined physical object;  [See White [0086] Training data images are used to train an object recognition model.  After the training process, the image recognition system recognizes objects similar to the labeled object in the training data.  For example, in various examples, a new image containing a similar object is provided to the machine learning system, and the machine learning system recognizes 1114 that the similar object matches the object in the training data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Malakhov to add the teachings of White, in order to perform the ROI classification for an unknown video (i.e. input captured video) using known input data that is obtained by known video images including the presence of objects in Malakhov (para. 0195) by matching/comparing image data from input video data from trained image data.

Regarding claim 4, Malakohov discloses the system of claim 1.  Furthermore, Malakhov discloses
wherein the higher bit rate is realized by at least one of a greater bit depth in pixels of the output stream of video frames and a greater bit transmission rate of pixels in the output stream of the video frame.  [See Malakhov [0021, 0024, 0026-0027] ROI object is set at higher coding parameters including frame rate and higher spatial resolution.]

Regarding claim 14, Malakohov discloses the system of claim 1.  Furthermore, Malakhov discloses
wherein the video compression system further provides for multiple network connections and routing data among those connections.  [See Malakhov [Fig. 3 and 0077-0078] Communication interface transmits encoded video to a destination device or any other device for reconstruction.  Also, see 0080, communication interface operates over a direct communication link between devices on a network.]

Regarding claim 15, Malakohov discloses the system of claim 1.  Furthermore, Malakhov discloses
further including a portable wireless device providing a video camera producing the input stream of video frames.  [See Malakhov [0090] Source device comprises a mobile phone.]

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White (US 20200302241) and in further view of Farivar et al. (herein after will be referred to as Farivar) (US Patent No. 10,332,261).

Regarding claim 2, Malakohov (modified by White) disclose the system of claim 1.  Furthermore, Malakhov discloses
wherein the training set links the second set of video frames and corresponding mask frames outlining the predetermined physical object in a portion of the second set of video frames related to the predetermined object.  [See Farivar [Col. 6 last para.] The training platform trains the model (i.e. machine learning) using the training set and the mask images.  In addition, see Col. 2 lines 54-55, training set includes images and mask images.  Also, see abstract, the mask image is associated with an object and Fig. 1A, mask image outlines object.]
[See Farivar [Col. 3 lines 1-3]].
Regarding claim 3, Malakohov (modified by White and Farivar) disclose the system of claim 2.  Furthermore, Malakhov discloses
wherein the mask frames identify in the second set of video frames of the training set a region of interest using a predetermined physical object selected from the group consisting of at least one of a person, a person’s face, or a black/whiteboard in the video frames of the training set.  [See Malakhov [0155] Detecting people in a video image.  Also, see 0163, machine-learning model is trained using video image samples and objects within the video.]

Regarding claim 16, Malakhov (modified by White) disclose the system of claim 1.  Furthermore, Malakhov does not explicitly disclose
wherein the training set links pairs of an images comprised of the predetermined physical object, and a mask providing an outline of the predetermined physical object.  
However, Farivar does disclose
wherein the training set links pairs of an images comprised of the predetermined physical object, and a mask providing an outline of the predetermined physical object.  [See Farivar [Col. 6 last para.] The training platform trains the model (i.e. machine learning) using the training set and the mask images.  In addition, see Col. 2 lines 54-55, training set includes images (i..e plural) and mask images.  Also, see abstract, the mask image is associated with an object and Fig. 1A, mask image outlines object.]
Applying the same motivation as applied in claim 2.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White (US 20200302241) and in further view of Loebl (US 20210192355).

Regarding claim 5, Malakohov (modified by White) disclose the system of claim 1.  Furthermore, Malakhov does not explicitly disclose
wherein the region of interest extractor includes multiple machine learning models each trained to identify a different predetermined physical object in the stream of the first set of video frames defining a region of interest in the input stream of the first set of video frames and wherein the video compression system includes an input for receiving a region of interest selector signal to select among the different multiple machine learning models.  
However, Loebl does disclose
wherein the region of interest extractor includes multiple machine learning models each trained to identify a different predetermined physical object in the stream of the first set of video frames defining a region of interest in the input stream of the first set of video frames and wherein the video compression system includes an input for receiving a region of interest selector signal to select among the different multiple machine learning models.  [See Loebl [0061] Selection of the suitable algorithm.  Also, see Fig. 2A, CNN and RNN.  Also, see 0005, Second ROI.  Also, see 0010, the ROI corresponds to a detected object.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Malakhov (modified by White) to add the teachings of Loebl, in order to improve upon performance and optimization [See Loebl [0061]].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White (US 20200302241) and in further view of Quast et al. (herein after will be referred to as Quast) (US 20110051808).

Regarding claim 6, Malakohov (modified by White) disclose the system of claim 1.  Furthermore, Malakhov does not explicitly disclose
wherein the bit rate compressor divides each video frame of the input stream into macro-blocks and provides a different amount of compression to corresponding macro-blocks of each video frame of the output stream according to whether the region of interest overlaps the macro-block.  
However, Quast does disclose
wherein the bit rate compressor divides each video frame of the input stream into macro-blocks and provides a different amount of compression to corresponding macro-blocks of each video frame of the output stream according to whether the region of interest overlaps the macro-block.  [See Quast [Fig. 9 and 0092] ROI is classified as an extended area when the ROI overlaps or is partially contained within macroblocks.  Therefore, these macroblocks will be compressed the same as the ROI macroblocks and different from non-ROI macroblocks.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Malakhov (modified by White) to add the teachings of Quast, in order to improve upon ROI coding by extending the ROI with a window such that the entirety of the ROI is coded at a higher compression rate when the ROI partially overlaps with RONI macroblocks.

Regarding claim 6, Malakohov (modified by White and Quast) disclose the system of claim 6.  Furthermore, Malakhov discloses
further including a bit rate decompressor communicating with the bit rate compressor to receive the output stream to provide different amount of decompression to each macro-block of the output stream according to information transmitted with the macro-blocks of the output stream.  [See Malakhov [Fig. 2] Video decoder.  Also, see Fig. 8, the coding parameters are transmitted.]

Regarding claim 7, Malakohov (modified by White and Quast) disclose the system of claim 7.  Furthermore, Malakhov discloses
further including a bit rate decompressor communicating with the bit rate compressor to receive the output stream and to decompress the output stream according to one of: MPEG2, H.264, HEVC, VPNS, VP9, and AVP1.  [See Malakhov [0178] Assume compatibility with standard encoders such as H.264 or HEVC.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White (US 20200302241) and in further view of Georgis (US 20210174197).

Regarding claim 9, Malakohov (modified by White) disclose the system of claim 1.  Furthermore, Malakhov does not explicitly disclose
wherein the machine learning model of the region of interest extractor is a deep neural network being a convolution on a neural network having more than three layers.  
However, Georgis does disclose
wherein the machine learning model of the region of interest extractor is a deep neural network being a convolution on a neural network having more than three layers.  [See Georgis [0023 and Fig. 1] N numbers of layers of a first neural network and shows atleast 4 layers.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Malakhov (modified by White) to add the teachings of Georgis, in order to improve upon neural network processing by increasing the number of layers utilized in a neural network to obtain an optimum solution.

s 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White (US 20200302241) and in further view of Zhai et al. (herein after will be referred to as Zhai) (US 20210099731).

Regarding claim 10, Malakohov (modified by White) disclose the system of claim 1.  Furthermore, Malakhov does not explicitly disclose
further including a super resolution preprocessor receiving the input stream of the first set of video frames and the output stream of video frames as a training set to develop a machine learning super resolution model relating the input video stream to the output video stream and
wherein the video compression system transmits weights associated with the machine learning super resolution model with the output stream of video frames for use in reconstructing a viewable video stream.
However, Zhai does disclose
further including a super resolution preprocessor receiving the input stream of the first set of video frames and the output stream of video frames as a training set to develop a machine learning super resolution model relating the input video stream to the output video stream and  [See Zhai [0026] Compare the input image to the decoded image, which occurs in the encoder (Fig. 5).]
wherein the video compression system transmits weights associated with the machine learning super resolution model with the output stream of video frames for use in reconstructing a viewable video stream. [See Zhai [0021 and Figs. 2-3] Decoder weights are received from an encoder and are used for image decoding.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Malakhov (modified by White) to add the teachings of Zhai, in order to improve upon video compression by utilizing neural network weights together with video compression [See Zhai [0004 and 0011]].

Regarding claim 11, Malakohov (modified by White and Zhai) disclose the system of claim 10.  Furthermore, Malakhov does not explicitly disclose
further including a super resolution post processor receiving the transmitted weights from the super resolution preprocessor and 
communicating with a bit rate decompressor receiving the output stream of video frames from the bit rate compressor to decompress the output stream into a decompressed video stream;
wherein the super resolution post processor applies the decompressed video stream to the machine learning super resolution model using the transmitted weights to reconstruct the viewable video stream.  
However, Zhai does disclose
further including a super resolution post processor receiving the transmitted weights from the super resolution preprocessor and [See Zhai [0021 and Figs. 2-3] Decoder weights are received from an encoder and are used for image decoding.  The preprocessor and postprocessor are being interpreted as encoder/decoder.]
communicating with a bit rate decompressor receiving the output stream of video frames from the bit rate compressor to decompress the output stream into a decompressed video stream; [See Zhai [0021 and Figs. 2-3] Decoder weights are received from an encoder and are used for image decoding.  The bit rate compressor and the bit rate decompressor are being interpreted as encoder/decoder and the encoder/decoder communicate over a link (Figs. 2-3).]
wherein the super resolution post processor applies the decompressed video stream to the machine learning super resolution model using the transmitted weights to reconstruct the viewable video stream.  [See Zhai [Fig. 3] Decoding process uses the code/weights for image decoding.]
Applying the same motivation as applied in claim 10.

Regarding claim 13, Malakohov (modified by White and Zhai) disclose the system of claim 10.  Furthermore, Malakhov does not explicitly disclose
wherein the weights associated with the machine learning super resolution model are updated on a periodic basis during the video transmission.  
However, Zhai does disclose
wherein the weights associated with the machine learning super resolution model are updated on a periodic basis during the video transmission.  [See Zhai [0026] Adjustments are made periodically to the weights.]
Applying the same motivation as applied in claim 10.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Malakhov (US 20210168408) in view of White (US 20200302241) in view of Zhai (US 20210099731) and in further view of Georgis (US 20210174197).

Regarding claim 12, Malakohov (modified by White and Zhai) disclose the system of claim 10.  Furthermore, Malakhov does not explicitly disclose
wherein the machine learning model of the first and super resolution post processors are a deep neural network being a convolutional neural network having more than three layers.  
However, Georgis does disclose
wherein the machine learning model of the first and super resolution post processors are a deep neural network being a convolutional neural network having more than three layers.  [See Georgis [0023 and Fig. 1] N numbers of layers of a first neural network and shows atleast 4 layers.  Also, see 0013, CNN.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Malakhov (modified by White and Zhai) to add the teachings of Georgis, in order to improve upon neural network processing by increasing the number of layers utilized in a neural network to obtain an optimum solution.

Conclusion

Gruteser (US 20210110191) – para. 0070-0075 – Object detection is based on CNN and dynamic ROI encoding where the ROI is compressed at a higher quality compared to the background or non-ROI area.
Varadarajan (US 20190007690) – para. 0011- Object detection using any deep neural network and the ROI is compressed at a higher quality compared to compressing all areas equally.
Zhang (US 20170150148) – para. 0033 – ROI identification is based on machine learning.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486